203 Mich. App. 187 (1993)
512 N.W.2d 57
A Z SHMINA AND SONS COMPANY
v.
DEPARTMENT OF TREASURY
Docket No. 141607.
Michigan Court of Appeals.
Submitted October 13, 1993, at Lansing.
Decided December 29, 1993, at 9:25 A.M.
Miller, Canfield, Paddock & Stone (by Gregory A. Nowak), for the plaintiff.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, and Russell E. Prins and Daniel M. Greenberg, Assistant Attorneys General, for the defendant.
Before: McDONALD, P.J., and GRIBBS and D.A. JOHNSTON,[*] JJ.
PER CURIAM.
Plaintiff appeals as of right from a May 17, 1991, order of the Court of Claims granting summary disposition in favor of defendant in this action to recover taxes paid by plaintiff under protest of a Michigan single business tax assessment. We reverse.
The assessment in question was issued following an audit of plaintiff for the taxable period from May 1, 1984, through April 30, 1988. The assessment is attributable to the disallowance of plaintiff's Single Business Tax Act (SBTA), MCL 208.1 et seq.; MSA 7.558(1) et seq., small business credit granted pursuant to MCL 208.36(2); MSA 7.558(36) *189 (2). Specifically, defendant determined plaintiff's gross receipts for each tax year exceeded the maximum allowable gross receipts of $6 million permitted in order to claim a small business credit.
Plaintiff used the completed contract method of accounting in calculating both its federal tax and single business tax for the tax years in question. Under the completed contract method, billings on contracts extending more than one year are deferred until the tax year in which the contract is completed. Under this method, plaintiff's gross receipts for the years in question were below the $6 million limit prescribed in § 36 of the act.
An informal conference was conducted before a hearing referee. The referee concluded the audit treatment of including all plaintiff's billings as part of its gross receipts for purposes of the small business credit was appropriate and the assessment and penalty therefore accurate. Plaintiff paid the assessment under protest and brought this action. The matter was presented to the Court of Claims on cross-motions for summary disposition. It is from the court's grant of defendant's motion plaintiff now appeals.
During the tax years in question the SBTA permitted a credit against single business tax liability by any person whose "gross receipts" did not exceed $6 million. The dispute in this case concerns the definition of "gross receipts" or, more specifically, the purely legal question whether a taxpayer using the completed contract method of accounting for purposes of figuring its federal taxes and its single business tax liability may use the same method of accounting to determine gross receipts under the SBTA small business credit.
Defendant's position is set forth in its publication, Michigan Single Business Tax Questions and Answers, N-38, which reads:

*190 When a taxpayer reports on a completed contract method of accounting for federal income tax purposes, what is the method of accounting for SBT? ...
A. A taxpayer reporting on a completed contract method must use the same method to determine the SBT liability, EXCEPT for the following calculations:
1. Gross receipts from contracts is the sum of billings on all contracts engaged in during the current taxable year.
In support of its position, defendant argues use of the completed contract method of accounting when figuring gross receipts may frustrate the Legislature's intent to afford a credit to only small businesses. Defendant argues a relatively large business utilizing the completed contract method may on paper appear small during the years contracts are not completed, when, in fact, the size of the business remains the same throughout the duration of the contracts. We agree use of this method of accounting may in some instances permit large businesses to avail themselves of the credit. Although this may not have been the intent of the Legislature in drafting the act, nothing in the statute precludes a taxpayer from using the completed contract method of accounting. In fact, we must start with the premise that the completed contract method of accounting is the proper method for plaintiff to use. When figuring its single business tax liability a taxpayer is to utilize its business income for a tax base. MCL 208.9(1); MSA 7.558(9)(1). Section 3(3) of the act, MCL 208.3(3); MSA 7.558(3)(3), defines business income as being equal to federal taxable income. Thus, a taxpayer such as plaintiff, who properly utilized the completed contract method of accounting in figuring its federal taxable income necessarily incorporates *191 that method when figuring its single business tax liability. Although other sections of the act clearly prescribe that a certain method of accounting other than that utilized when figuring its tax base be utilized,[1] the statute requires no specific method when calculating gross receipts.
Gross receipts are defined in § 7(3), MCL 208.7(3); MSA 7.558(7)(3), as equal to "the sum of sales, as defined in subsection (1), and rental or lease receipts." Subsection 1 of § 7 defines "sales" as follows:
"Sale" or "sales" means the gross receipts arising from a transaction or transactions in which gross receipts constitutes consideration: (a) for the transfer of title to, or possession of, property that is stock in trade or other property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the tax period or property held by the taxpayer primarily for sale to customers in the ordinary course of its trade or business, or (b) for the performance of services, which constitute business activities other than those included in (a), or from any combination of (a) or (b).
As previously noted, we agree with defendant's argument that application of the contested accounting method may result in businesses other than those contemplated by the Legislature taking advantage of the small business credit. We also recognize our duty to afford defendant's construction of the statute respectful consideration. Oakland Schools Bd of Ed v Superintendent of Public Instruction, 401 Mich. 37; 257 NW2d 73 (1977). However, because defendant's construction is not clearly supported by the statute, and in some *192 respects appears contrary to the language of the statute, we decline to accept it. The statute afforded plaintiff no notice that its method of accounting, properly utilized to figure its federal taxable income and its tax base for purposes of its single business tax liability, was not permitted when figuring its entitlement to the small business tax credit. Nor did defendant afford plaintiff proper notice. We reject defendant's attempt to argue plaintiff was given adequate notice of its requirement to utilize a billing method of accounting by its publication of Michigan Single Business Tax Questions and Answers, N-38. The publication is nothing more than a written statement of defendant's position and policies with regard to certain aspects of the act. It does not contain promulgated rules that plaintiff is required to follow. The publication itself states: "These statements are not to be construed as promulgated rules and regulations and are subject to change."
Had defendant promulgated, pursuant to § 80(2) of the act, MCL 208.80(2); MSA 7.558(80)(2), a rule requiring taxpayers to utilize the billing method of accounting when calculating gross receipts, a different result might have been reached. However, as it stands, we find no statutory, and have been provided no regulatory, support requiring plaintiff to utilize a method other than the completed contract method when calculating its gross receipts for the years in question.
The decision of the Court of Claims is hereby reversed. Judgment shall enter in favor of plaintiff.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  See § 4(3), MCL 208.4(3); MSA 7.558(4)(3) (compensation), § 46, MCL 208.46; MSA 7.558(46) (property factor), § 50, MCL 208.50; MSA 7.558(50) (payroll), and § 51, MCL 208.51; MSA 7.558(51) (sales factor).